Citation Nr: 9911040	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  95-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a November 1994 rating decision, in 
which the veteran sought entitlement to service connection 
for a right knee disorder.  

The case was previously before the Board in February 1997, at 
which time it was remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) for further development.  
The case is once more properly before the Board for action.  


FINDINGS OF FACT

1.  The evidence of record reflects that the veteran 
sustained a twisting injury of the knee in 1958.

2.  The evidence of record reflects that the veteran 
sustained a series of post-service injuries to the right knee 
beginning in 1991, which required surgical treatment.

3.  There is no competent medical evidence of a link, or 
nexus, between the veteran's current right knee disorder and 
any incident of service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service; and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

A review of the evidence of record demonstrates that when the 
veteran was hospitalized during service, in May 1958, it was 
indicated that he had stepped on some lumber, twisting his 
knee.  X-ray films did not demonstrate any abnormality.  A 
treatment note three days later indicated that he still had 
some pain in the knee, and that the knee was slightly tender 
and painful.  Upon release from the hospital four days after 
the injury, he was to be returned to duty after four days of 
quarters.  No change in his profile was required.  

Subsequent to remand, private medical records were obtained.  
These include the reports of treatment in March 1991, after 
he slipped on the ice, twisting his right knee.  He was sore 
from his knee to his ankle.  X-ray films of the right knee 
showed an undisplaced oblique fracture of the proximal shaft 
of the right fibula; minimal osteoarthritis at the right knee 
joint; and a 13 millimeter calcification along the medial 
epicondyle of the distal right femur, compatible with 
posttraumatic tendon calcification.  

Reports of procedures completed in May 1991 are of record.  
He underwent a right knee arthroscopy, partial medial 
meniscectomy, debridement of the medial femoral condyle, and 
removal of a loose body of the right knee.  The postoperative 
diagnosis was tear of the medial meniscus of the right knee, 
with medial compartment patellofemoral compartment arthritis 
and loose body in the right knee.  

Of record is a report of treatment in October 1991, afforded 
the veteran by Lester A. Owens, D.O.  He concluded that the 
veteran had degenerative joint disease involving both knees 
with more recent acceleration of the right knee joint 
problem; a resolved work-related incident involving the left 
knee in April 1988; and a resolved right knee medial 
miniscule tear with acceleration of degenerative changes of 
the right knee joint following a March 1991 work-related 
incident.  With regard to the latter injury, the veteran 
stated that he had slipped on some ice, and that the right 
knee gave way.  He continued to work for three hours after 
this incident.  However, when there continued to be knee 
pain, the veteran sought medical attention.  

The veteran's physician completed an evaluation for the 
Social Security Administration (SSA) in January 1992.  He 
concluded that arthritis of the knees was present, status 
post a right proximal fibula fracture, status post a medial 
menscical tear, and status post an anterior partial 
meniscectomy.   

Reports of treatment at the Northern Wisconsin Bone and Joint 
Center indicate that the veteran was first seen in April 
1994, at which time he complained of bilateral knee pain.  He 
indicated that the pain began in March 1991, and described 
the symptoms as arising out of a work related injury.  After 
examination, the treating physician concluded that there was 
medial compartment degenerative joint disease.  He further 
concluded that the veteran would most probably need bilateral 
knee replacements, as he was losing a lot of motion.  
Followup treatment was required.  

Also of record are reports of private medical treatment for 
disorders not currently at issue.  

The VA examined the veteran for compensation purposes in 
August 1994.  The veteran reported the history of the 
inservice injury, and stated that there was on and off aching 
at the right knee when he played basketball.  Subsequent to 
service, he was able to take care of himself and be a 
productive worker until he had the 1991 industrial injury.  
He never needed a physician to take care of the knee prior to 
the March 1991 injury.  The history of post injury treatment 
was reported.  On examination, both knees had constant 
soreness in the front joint lines, with the right knee worse 
than the left.  Pain was present on walking.  Occasional 
swelling was reported, and the veteran indicated that the 
knees locked up.  He was limited in his ability to walk to a 
block or to being able to climb 12 steps, and cannot stand 
for a long period of time.  He stated that he was unable to 
squat.  On examination, he was able to walk on toes and 
heels.  He was unable to hop and squatted poorly.  Both knees 
had hypertrophic changes, with 3/4 inch of swelling in the 
right knee.  Tenderness was present in the anterior joint 
lines of both knees with crepitus.  Both knees were stable, 
with motion possible from 0 to 105 degrees.  X-ray films of 
the knees showed bilateral osteoarthritis, right somewhat 
greater than left.  The diagnoses included history of right 
knee sprain once in service; documented degenerative joint 
disease of the right knee with gait problems, history of 
industrial injuries with medial mescical tear, status post 
arthroscopic partial medial meniscectomy; and documented 
degenerative joint disease of the left knee with gait 
impairment.  There were hand written annotations to the 
latter two diagnoses to the extent that the degenerative 
joint disease was unrelated to the knee sprain in service.  

Also subsequent to remand, the VA again examined the veteran 
for compensation purposes in October 1997.  The veteran 
reported the injury in service, and stated that the pain was 
present after service.  He stated that around 1963 or 1964, 
he had an episode of the knee giving way when he was driving.  
While the pain was getting worse, he did no see any 
physicians nor did he obtain any X-rays.  The March 1991 
industrial accident was also reported.  On examination, pain 
was present in, among other areas, the medial tibial femoral 
joint space as well as the lateral patellofemoral joint 
space.  There was a bilateral varus knee deformity, 
approximately 10 degrees on the right.  The veteran had an 
antalgic gait.  Active range of motion was from -5 degrees to 
105 degrees. Severe tenderness was present over the femoral 
joint laterally, as well as the tibiofemoral joint laterally 
and medially.  Crepitation was present when the veteran moved 
the knee.  Joint instability was present, particularly on the 
medial side.  The examiner noted that the veteran had a 
sprain of the right knee in service.  Since that time, the 
veteran had pain in the right knee, particularly after 
playing basketball.  The history of the industrial accident 
was reported.  The clinical impression was degenerative 
changes of the bilateral knee joint.  Because there was also 
severe osteoarthritis of the left knee, the examiner assumed 
that the basic problem was degenerative joint disease of the 
knee.  However, as he has had a knee injury in the past, this 
may exacerbate the severe osteoarthritis on the right side.

As the examiner did not provide the requested information 
with regard to the etiology of the disorder, the examination 
was returned for further review.  The examiner noted in April 
1998, that X-rays completed in August 1994 showed moderately 
severe osteoarthritis in both knees, with a slightly narrower 
joint space on the right.  X-ray films of the knees in 
October 1989 were basically similar to the 1994 films.  The 
examiner believed that the injury to the right knee in 1958 
did not significantly influence his present osteoarthritis.  
If the right knee injury in 1958 truly created the damage in 
the right knee, it must show more significant advancement of 
the arthritis of the knee compartment on the right than on 
the left.  Therefore, his conclusion was that the right knee 
injury in 1958 did not relate to his present knee disability.  

Under the laws administered by the VA, service connection may 
be granted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  If 
arthritis is manifest to a degree of 10 percent within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established under 38 C.F.R. 
§ 3.303(b) (1998) by evidence of (i) the existence of a 
chronic disease in service or during the applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992). 

The evidence of record clearly establishes that the veteran 
injured his right knee in service.  Likewise, the evidence 
demonstrates that the veteran has a current right knee 
injury, which has required repeated treatments and may, in 
the future, necessitate total knee replacements.  

The issue for Board consideration, therefore, is whether this 
current right knee disorder is the result of the injury in 
service.  Complicating the resolution of this issue is the 
fact that the veteran sustained a workplace injury in 1991, 
many years after service.  

The veteran reported, when he was examined in October 1997, 
that he continued to have pain in the right knee after 
service, and that it gave way in 1963 or 1964, many years 
after service.  This is contrasted with the history the 
veteran gave prior to the August 1994 examination.  At that 
time, he indicated that he was able to take care of himself 
and be a productive worker until the 1991 injury.  In fact, 
he had not sought medical care until after the 1991 injury.  
Such a history is consistent with the reports of medical 
treatment, which do not detail any treatment between the time 
the veteran was discharged from service and the 1991 
accident.  

To resolve the issue of causation, the case was referred for 
an examination.  The examining physician specifically 
concluded that the right knee injury in 1958 did not relate 
to the veteran's present knee disability.  He based this 
conclusion on the fact that the evidence did not show that 
there was significant advancement of the arthritis on the 
right than on the left.  

In view of the foregoing, the Board finds that evidence 
demonstrates that any currently diagnosed right knee 
disorder, to include arthritis, is of post-service onset.  
The post service medical records, to specifically include the 
VA examiner's opinion in April 1998, must be considered of 
significant probative value in this matter.  Accordingly, the 
Board is of the opinion the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right knee disorder.





ORDER

Service connection for a right knee disorder must be denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

